Kupferman, J. P.
The dissent fairly states the facts and the sequence thereof on this question of whether the plaintiff is entitled to a jury trial, and, had the Trial Justice exercised his discretion to continue the action on the jury calendar, would set forth a reasonable basis for affirming the exercise of that discretion. (CPLR 4102, subd [e].) However, when confronted *43with a determination which grants the defendant’s motion to strike the action from the jury calendar and to place it on the nonjury calendar, the question becomes one of whether there was an abuse of discretion or whether the plaintiff has an absolute right to a jury trial.
This negligence action to recover damages for personal injuries and wrongful death, when a window cleaner fell from a window of the Concourse Plaza Hotel, has been before this court several times previously (31 AD2d 401 and 37 AD2d 822).
The plaintiff never demanded a jury trial, but two defendants in whose favor there has since been a verdict, did demand one. Now that the matter again comes up for retrial, the plaintiff contends that the previous general jury demand by those defendants no longer in the case, holds over because there have thus far been two jury trials. CPLR 4102 (subd [a]) provides for waiver of a jury trial if not demanded. In the present posture of this situation it is as if there had been no jury demand. The plaintiff did not initially rely on the dismissed defendants’ demand, and, therefore, cannot have the benefit of it. (Downing v Downing, 32 AD2d 350 [1st Dept., 1969]; see Supplementary Practice Commentaries by Prof. David D. Siegel, McKinney’s Cons Laws of N Y, Book 7B, p 51.) There is no one remaining in the case that ever requested a jury trial pursuant to the provisions of CPLR 4102 (subd [a]).
The order of the Supreme Court, Bronx County (Ostrau, J.), entered December 11, 1974, granting the defendant’s motion to strike the action from the jury calendar and to place it on the nonjury calendar should be affirmed, without costs.